Citation Nr: 1820768	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for headaches.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board previously this matter for additional development in June 2017; the development is complete.


FINDINGS OF FACT

1.  Service connection for headaches was originally denied in an unappealed November 1995 rating decision.  An unappealed June 2009 rating decision declined a petition to reopen the claim.

2.  Evidence added to the record since the June 2009 rating decision is new and relates to unestablished facts necessary to substantiate the claim of service connection for headaches. 

3.  The evidence demonstrates that the Veteran's headaches clearly and unmistakably preexisted military service and were not aggravated during service.  

4.  The Veteran's headaches were not caused or aggravated by his service-connected hypertension.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for headaches have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2016).


2.  The criteria for service connection for headaches have not been met. 38 U.S.C. §§ 1110, 1131, 5107(b) (2014); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381(Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552(2008).

In May 2010, VA received an application to reopen the claim of service connection for headaches, which was last denied in an unappealed June 2009 rating decision.  38 U.S.C. § 7105 (2012).  Upon review of the record, the Board finds that the record contains new and material evidence sufficient to reopen the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The Veteran is not prejudiced in the Board proceeding to adjudicate this matter on the merits, as the RO has also reopened and adjudicated this claim on the underlying merits in a November 2015 supplemental statement of the case.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).

Service Connection

The Veteran claims that his headaches had onset in service or are related to his service-connected hypertension.  The representative contends that there is no clear evidence of a headache condition prior to the Veteran's entry to service; therefore, he was presumed sound upon enlistment.  The Veteran's representative further asserts that because the Veteran's headache condition improved upon taking propranolol, this shows that his hypertension plays a part in his migraines and thus, secondary service connection is warranted.  See February 2018 Appellant's Brief.

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

Every veteran is presumed to be in sound condition on entry into service, except for those disabilities or disorders noted on examination for entry, or where clear and unmistakable evidence establishes that an injury or disease pre-existed service and was not aggravated by service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  Cases in which the preexisting condition is noted upon entry into service, and cases in which the preexistence of the condition must otherwise be established, are to be distinguished.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234(2012); see also 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b) (presumption of sound condition).  

In a case where there is no preexisting condition noted upon entry into service, the veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that the condition preexisted service and was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111.  On the other hand, if a condition is noted upon entry, the veteran cannot claim direct service connection, but may claim service connection by aggravation and the burden falls on the veteran to establish aggravation.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.306; see Wagner, 370 F.3d at 1096.  

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

At the outset, the Board notes that a headache disorder was not noted on examination on entrance to service in January 1985.  Therefore, the Veteran is presumed sound.  

If the Board is to find that the presumption of soundness is rebutted and that the Veteran's headaches preexisted his service, it must find that clear and unmistakable evidence shows that this condition preexisted service; and that clear and unmistakable evidence shows the condition was not aggravated by service.  Horn, 25 Vet. App. at 234.

While the Veteran's headaches were not noted at service entrance, the competent evidence is clear and unmistakable that his headaches preexisted military service and were not aggravated therein.  

A January 1992 service treatment record shows that the Veteran reported a several-year history of episodic right sided headaches.  He was diagnosed with migraine headache by history.  An October 2010 post-service VA treatment record shows the Veteran reported having occasional headaches since age 14-15.  He was diagnosed with chronic headache, likely migraine.  Further, a January 2011 VA treatment record shows that he reported having headaches all his life.  

The Veteran was examined in June 2017 for purposes of obtaining an opinion with respect to the nature and etiology of his headaches.  He reported that he had experienced recurring headaches since 14 years of age.  The examiner indicated that the Veteran's records clearly document that he had a severe headache disorder prior to entering service.  Further, the examiner opined that the etiology of the Veteran's present infrequent headaches is secondary to his headache condition that existed prior to him entering service.  Thus, the evidence of record, to include the competent and highly persuasive June 2017 VA medical opinion, demonstrates that the Veteran's headaches clearly and unmistakably preexisted service.  

The June 2017 VA opinion is also competent and highly persuasive evidence demonstrating that the Veteran's preexisting headaches were clearly and unmistakably not aggravated in service.  The June 2017 examiner opined that there is no indication Veteran's current subjective complaint of headache was not aggravated by his time in service.  The examiner stated that although the Veteran currently reports having a daily headache since 1987, the Veteran's in-service and post-service records do not support this, and his post-service records support that his headaches are infrequent.  There is no competent medical opinion to the contrary.  

The examiner also opined that it is less likely as not that the Veteran's service-connected hypertension or any medications for hypertension caused or aggravated his headache disorder.  The examiner noted that the post-service records support that his headaches are infrequent and much improved when started on propranolol.  He explained that a headache can be a symptom of high blood pressure but it is a very poor and unreliable marker for hypertension.  The Veteran's medications to treat hypertension (amlodipine, hydrochlorothiazide, lisinopril, and propranolol) all report headache as an uncommon side effect.  However, according to the examiner, the Veteran's hypertensive medications list headache as a side effect as would any medication approved by the FDA.  Further, he noted that the Veteran's current subjective complaint of headaches is probably multifocal in nature to include: headaches existing prior to service, history of sleeping poorly, history of an intracranial tumor (pituitary adenoma/resection-2011), and concurrent diabetes.  The examiner indicated that headache as a symptom of a medical condition does not constitute a chronic and disabling headache condition.  

The VA opinion is probative as it is supported by rationale, and based, in part, on review of the claims file and physical examination results.  There is no competent medical opinion to the contrary.

The Board has considered the lay evidence offered in support of the claim.  A lay person is competent to report symptoms that he or she can personally observe via their five senses.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  They are also competent to diagnose a simple medical condition, capable of lay observation.  However, determining the etiology of headaches requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That is, competent medical evidence is needed to provide an opinion on the etiology of the Veteran's headaches.  The Veteran has not been shown to possess the requisite knowledge or expertise to competently diagnose the etiology of neurological diseases.  As such, his opinion is of little probative value.  See Jandreau, 492 F.3d 1372.

As there is clear and unmistakable evidence both that the Veteran's headaches pre-existed service and were not aggravated by service, and that the Veteran's service-connected hypertension (including hypertensive medications) did not cause or aggravate his headaches; service connection is not warranted.  The Board has considered the benefit of the doubt doctrine, but the preponderance of the evidence is against the claim.  Service connection for headaches is not warranted.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The claim for service connection for headaches is reopened.

Service connection for headaches is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


